





MEMBERSHIP INTEREST PURCHASE AGREEMENT







THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) made and entered
into as of the 27 day of January, 2014 (the “Effective Date”), by and between
GEORIGA HEALTHCARE REIT, INC., a Georgia corporation, (“Seller”) and GLOBAL
HEALTHCARE REIT, INC., a Utah Corporation (“Purchaser”)

WITNESSETH:

WHEREAS, WOOD MOSS, LLC, (the “Company”) is a limited liability company
organized and existing under the laws of the State of Georgia; and

WHEREAS, Seller is a Member of the Company and owns six hundred seventy-five
(675) membership units in the Company (the “Units”); and

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, six hundred seventy-five (675) Units (the “Purchased Units”).

NOW, THEREFORE, for and in consideration of the above premises and the mutual
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which being hereby acknowledged,
the parties hereto do hereby agree as follows:

1.

Transfer of the Purchased Units. For the consideration hereinafter provided and
subject to the terms and conditions herein set forth, Seller hereby (i) sells,
assigns, transfers and delivers to Purchaser, and Purchaser hereby purchases and
acquires from Seller, the Purchased Units. Seller hereby delivers to Purchaser a
Membership Unit Power duly endorsed for transfer, transferring the Purchased
Units to Purchaser.





HNZW/380599_1.doc/4232-2




--------------------------------------------------------------------------------







2.

Purchase Price. Subject to the terms of this Agreement and in reliance on the
representations and warranties of Seller contained herein, Purchaser has agreed
to pay the sum of Ten and 00/100 Dollars ($10.00) (the “Purchase Price”) for the
Purchased Units.  The Purchase Price shall be paid in immediately available
funds at Closing

3.

Representations and Warranties of Seller. To induce Purchaser to consummate the
purchase and sale transaction contemplated by this Agreement, Seller hereby
represents and warrants as follows:

a.

Seller is the owner of the Purchased Units, free and clear of any and all liens,
pledges, encumbrances, charges, assessments, agreements, options or claims, and
Seller otherwise has the full right, power and authority to transfer, convey,
assign and deliver the Purchased Units to Purchaser.

b.

The sale and transfer of the Purchased Units by Seller to Purchaser will not
violate any applicable federal or state securities laws.

c.

There are no suits, proceedings, or claims initiated or threatened against or
affecting the Company, its properties or business, including without limitation
any lawsuit, governmental investigation, tax assessment or levy; nor is the
Company in default with respect to any order, writ, injunction, proceeding or
decree of any court or any governmental department, board, bureau, agency or
instrumentality of the United States or any State or political subdivision
thereof or in default as to any debt.

d.

Upon execution and delivery by Seller, this Agreement will constitute the valid
and legally binding agreement of Seller, enforceable in accordance with its
terms.





HNZW/380599_1.doc/4232-2

2




--------------------------------------------------------------------------------







4.

Representations and Warranties of Purchaser. To induce Seller to consummate the
purchase and sale transaction contemplated by this Agreement, Purchaser hereby
represents and warrants as follows:

a.

Purchaser is purchasing the Purchased Units for its own account.

b.

Purchaser is aware that the Purchased Units have not been registered under any
securities laws and may not be resold or transferred except in a transaction
which complies with applicable federal and state securities laws, and Purchaser
shall not make any such resale or transfer except in compliance with such laws.

c.

Upon execution and delivery by Purchaser, this Agreement will constitute the
valid and legally binding agreement of Purchaser, enforceable in accordance with
its terms.

5.

Miscellaneous.

a.

Each party hereto agrees to take such further actions and to execute and deliver
such additional instruments and documents as the other parties hereto may from
time to time reasonably request to effectuate the transfer of the Purchased
Units to Purchaser, and to effect the purposes of this Agreement.

b.

The parties hereto agree that they shall bear their own corresponding expenses
incurred in connection with the preparation and negotiation of this Agreement
and the consummation of the transactions contemplated hereunder.

c.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly and properly given and received
when





HNZW/380599_1.doc/4232-2

3




--------------------------------------------------------------------------------







personally delivered or three (3) days after mailing by United States Mail,
postage prepaid, addressed as follows:

If to Seller:

Georgia Healthcare REIT, Inc.

Two Buckhead Plaza

3050 Peachtree Road NW, Suite 355

Atlanta, Georgia 30305

Attn: Christopher F. Brogdon




If to Purchaser:

Global Healthcare REIT, Inc.  
Two Buckhead Plaza

3050 Peachtree Road NW, Suite 355

Atlanta, Georgia 30305

Attn: Christopher F. Brogdon




or to such other persons or at such different addresses as may be specified in
writing, given by one party to the other in accordance with the foregoing.

d.

This Agreement constitutes the entire and complete agreement of the parties
hereto with respect to the subject matter hereof. Neither this Agreement nor any
provision contained herein may be changed, modified, discharged or terminated
orally, but only by an instrument in writing signed by both of the parties
hereto.

e.

This Agreement shall be governed and construed in accordance with the laws of
the State of Georgia. Titles of Paragraphs in this Agreement are for convenience
only and neither limit nor amplify the provisions hereof.

f.

No assignment or transfer by any party hereto of his rights and obligations
hereunder shall be made except with the prior written consent of the other party
hereto. This Agreement shall inure to the benefit of and shall be binding upon
the parties hereto and their respective personal representatives, heirs,
successors in interest and permitted assigns.





HNZW/380599_1.doc/4232-2

4




--------------------------------------------------------------------------------







g.

Time is of the essence of this Agreement.

h.

No waiver or breach of any provision of this Agreement shall constitute a waiver
or breach of any other provision hereof. The failure of any party hereto to
insist upon strict adherence to any term of this Agreement on any occasion shall
not constitute a waiver or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term contained herein. All
remedies provided by law or any agreement hereunder, and the exercise of any
such remedy, shall not be deemed an election to the exclusion of any other
remedy, any such claim by the other party being hereby waived.

[Signatures on next page]





HNZW/380599_1.doc/4232-2

5




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.




PURCHASER:







GLOBAL HEALTHCARE REIT, INC.,

 a Utah corporation







By:__/s/ Christopher F. Brogdon

      Christopher F. Brogdon,

      President










SELLER:







GEORGIA HEALTHCARE REIT, INC.,

 a Georgia corporation







By:___/s/ Christopher F. Brogdon

      Christopher F. Brogdon,

      President








HNZW/380599_1.doc/4232-2

6


